In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from so much of an order of disposition of the Family Court, Westchester County (Bellantoni, J.), entered December 22, 1995, as, (a) upon an order of removal of the County Court, Westchester County (LaCava, J.), dated September 6, 1995, finding that the appellant had committed an act which, if committed by an adult, would constitute the crime of manslaughter in the first degree, upon his plea of guilty, and (b) upon adjudging him to be a juvenile delinquent and placing him in the custody of the New York State Division for Youth for a period of three years, failed to give him credit for time spent in detention.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
The appellant spent time in detention prior to the removal of the case from the County Court to the Family Court. He now argues that the Family Court erred in failing to grant him any credit for the time spent. The Family Court properly found that giving the appellant credit for time spent would not serve the best interests of the appellant or adequately protect the community (see, Matter of Mack M., 175 AD2d 869; see also, Matter of Kristi L. M., 197 AD2d 903; hut see, Matter of Warren W., 216 AD2d 225). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.